Title: To George Washington from Savannah, Ga., Citizens, 1 August 1795
From: Citizens of Savannah, Georgia
To: Washington, George


          
            Sir,
            Savannah Georgia August 1st 1795.
          
          This accompanies the proceedings of a very considerable number of the Citizens of the United States convened in the City of Savannah for the purpose of taking into consideration the impending Treaty of Amity Commerce and Navigation between his Britainnic Majesty and the United States of America expressive of their Sentiments thereon.
          To a People who feel for their Country and have its welfare at heart, it must be a very unpleasant task to complain of public measures, but whatever painful Sensations it may excite, it is a duty they owe to themselves and Posterity to notice any act militating against their rights and interests. In this light we have view’d the Treaty, and under that impression have stated our objections, which we hope will appear to be well founded.
          We feel a confidence sir, that in laying our grievances before You, they will be attended to, and that the Man who was so instrumental in establishing our rights and liberties, will not take any step to impair them.
          In giving our opinions on so momentous a Subject We concieve that we have expressed the sentiments of a large majority of the Citizens of this as well as of the other States, should this be the case, We doubt not but You will meet the wishes of your Country by withholding your Signature from a Treaty, which if ratified will be productive of the most ruinous consequences to the United States.
          
            By order of the Citizens,N. W. Jones Chairman
          
        